DETAILED ACTION

Claim Status
Claims 38-58, 60-63 is/are pending.
Claims 38-58, 60-63 is/are rejected.
Claim 59 is/are cancelled in the Claim Amendment filed 07/25/2022.
Claims 62-63 is/are newly added in the Claim Amendment filed 07/25/2022.
Claims 1-37 is/are previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The objections to the disclosure in the previous Office Action mailed 03/31/2022 have been withdrawn in view of the Claim Amendment filed 07/25/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62-63 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	The disclosure as originally filed does not appear to provide adequate support for a generic change of film color over time -- i.e., Applicant needs to point out with specificity any portions of the disclosure as originally filed which provides clear support for color changes resulting from the passage of time alone.  The disclosure as originally filed only discloses time-dependent color changes associated with: (i) exposure with volatile or semi-volatile organic compounds or vapors (e.g., sulfur compounds, acetone, etc.); and/or (ii) exposure to pH-related changes (e.g., exposure to ammonia, alcohol, etc.). 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 03/31/2022 have been withdrawn in view of the Claim Amendment filed 07/25/2022.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 38-43, 50-58, 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	KAWASHIMA ET AL (US 2004/0253451),
in view of KOMADA (US 2009/0280266).
 	and in view of GONG ET AL (US 2015/0114907),
	and in view of POPPLEWELL ET AL (US 2004/0018278),
	and in view of WICKER ET AL (US 2017/0143022),
 	and in view of LUO ET AL (US 2015/0050410),
 	and in view of MOLECULE OF THE WEEK - D-GLUCOSAMINE.
	KAWASHIMA ET AL ‘451 discloses barrier films for packaging (e.g., food products, etc.) wherein the barrier films comprise a resin layer (e.g., polyamic acid) on one or both sides of the barrier film, wherein the resin layer (e.g., polyamic acid) has a typical thickness of 5 nm to 500 mm.  (entire document, e.g., Figure 7, etc.; paragraph 0002-0004, 0109-0113, 0183-0186, etc.)  However, the reference does not specifically discuss a polyamic acid layer containing glutaraldehyde. 
 	KOMADA ‘266 discloses that it is well known in the art to utilize barrier films containing resin layers (e.g., polyamic acid, etc.) as food packaging or food wrapping materials. (paragraph 0002-0004, 0052-0054, 0064-0065, 0090-0097, etc.)
	 GONG ET AL ‘907 discloses that it is known in the art to utilize glutaraldehyde as a crosslinking agent for water-soluble polymers (e.g., polyamic acid, etc.). (paragraph 0038, etc.)
	POPPLEWELL ET AL discloses that it is well known in the art to incorporate flavoring agents (e.g., but not limited to, conventional flavoring materials, flavor enhancers, natural flavorings, artificial flavorings, etc.) in food-facing layers of food packaging films. (paragraph 0007-0010, 0057- 0059, etc.)
 	WICKER ET AL discloses that it is well known in the art that glucosamine is a known sweetener used in flavoring or taste modifying compositions for food products.  The reference further discloses that organic salts (e.g., salicylic acid, benzenesulfonic acid, etc.) and amino-substituted salts thereof (e.g., amino-functional salicylic acid, amino-functional benzenesulfonic acid, etc.) are known food additives used in flavoring or taste modifying compositions.  The reference further discloses that said flavoring or taste modifying compositions optionally contain other known food additives, flavorants, and/or flavor-enhancing agents (e.g., acetic acid; adipate compounds; citrate compounds; sebacate compounds; linoleic acid; oleic acid; palmitic acid; etc.) (paragraph 0031, 0040-0055, 0059, etc.)
 	LUO ET AL ‘410 discloses that it is well known in the art to utilize sweet taste-enhancing compounds (e.g., organic acids such as salicylic acid; or amino-functional versions of said organic acids; etc.) as flavoring agents, typically in combination with other known sweeteners, food additives and/or flavor-enhancing agents, for packaged food products.  (paragraph 0242, 0249-0250, etc.)
 	MOLECULE OF THE WEEK - D-GLUCOSAMINE provides evidence that the term “glucosamine” is generally understood to refer to “D-glucosamine”.
	Regarding claims 38, 41, 55-56, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize barrier films comprising a polyamic acid layer in accordance with KAWASHIMA ET AL ‘451 to form known packaging materials and articles (e.g., bags, pouches, wrappings, etc.) for food products as suggested by KOMADA ‘266.
 	Further regarding claim 38, 55-56, one of ordinary skill in the art would have incorporated effective amounts of a known crosslinking agent such as glutaraldehyde as suggested by GONG ET AL ‘907 in polyamic acid resin layers used in the barrier films of KAWASHIMA ET AL ‘451 in order to provide enhanced or modified performance properties commonly associated with crosslinked polymer layers (e.g., increased barrier properties, better water and/or chemical resistance; better abrasion resistance; etc.). 
 	Further regarding claim 38-40, 51, 53-55, 57-58, 61, one of ordinary skill in the art would have incorporated one or more known food packaging additives such as: (i) glucosamine sweeteners as disclosed in WICKER ET AL; (ii) amino functional organic acid-type sweetener-enhancers such as salicylic acid which are optionally amino-substituted as suggested by LUO ET AL ‘410 and WICKER ET AL; and (iii) optionally other known flavor-enhancing agents and/or food additives (e.g., fatty acids, esters, essential oils, organic acids, etc.) as suggested in WICKER ET AL; in a product-facing polyamic acid resin layer of the barrier films of KAWASHIMA ET AL ‘451 in order to enhance and/or modify the flavor or taste of food packaged with said barrier film as suggested in POPPLEWELL ET AL.
 	Further regarding claims 38-39, 55, 57, one of ordinary skill in the art would have used a known amino-substituted benzenesulfonic acids (e.g., p-aminobenzenesulfonic acid, also known as sulfanilic acid) or known amino-substituted salicylic acids (e.g., p-aminosalicylic acid, 5-aminosalicylic acid) as a flavor modifier or enhancer as suggested by WICKER ET AL in the product-facing polyamic acid resin layer of the barrier films of KAWASHIMA ET AL ‘451 in order to enhance and/or modify the flavor or taste of food packaged with said barrier film in order to obtain a desired flavor profile or taste.
 	Further regarding claims 38, 40, 55, 58, one of ordinary skill in the art would reasonably interpret the term “glucosamine” in WICKER ET AL as referring to (or encompassing) the enantiomer “D-glucosamine” as evidenced by MOLECULE OF THE WEEK - D-GLUCOSAMINE.   In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). References which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463 (Bd. Pat. App. & Inter. 1992). (MPEP 2124)
 	Regarding claim 42, one of ordinary skill in the art would have selected the degree of crosslinking in the polyamic acid resin layers used in the barrier films of KAWASHIMA ET AL ‘451, in order to obtain the stiffness (as represented by the modulus of elasticity) required for specific packaging applications.
	Regarding claim 43, one of ordinary skill in the art would have selected the degree of crosslinking in the polyamic acid resin layers used in the barrier films of KAWASHIMA ET AL ‘451, in order to obtain the tensile strength required for specific packaging applications.
 	Regarding claims 50, 60, one of ordinary skill in the art would have allowed for minor amounts of water in polyamic acid resin layers used in the barrier films of KAWASHIMA ET AL ‘451 in order to control or maintain the moisture content of packaged contents (e.g., for food products requiring specific moisture content, such as vegetables, fruit, cheese, etc.).
	Regarding claim 52, one of ordinary skill in the art would have selected the amount of glutaraldehyde used in polyamic acid resin layers used in the barrier films of KAWASHIMA ET AL ‘451 in order to obtain the specific physical and/or mechanical properties (e.g., elongation at break; tensile strength; flexibility or stiffness; barrier properties; water and/or chemical resistance; abrasion resistance; etc.) required for specific packaging applications.

Claim 44-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	KAWASHIMA ET AL (US 2004/0253451), in view of KOMADA (US 2009/0280266), and in view of GONG ET AL (US 2015/0114907), and in view of POPPLEWELL ET AL (US 2004/0018278), and in view of WICKER ET AL (US 2017/0143022), and in view of LUO ET AL (US 2015/0050410), and in view of MOLECULE OF THE WEEK - D-GLUCOSAMINE,
	 	as applied to claim 38 above,
	and further in view of JP 2008-308645 (UENO-JP ‘645),
	and further in view of SANTRA ET AL (US 2017/0099842).
	UENO-JP ‘645 discloses that it is well known to incorporate silver-based antibacterial agents in crosslinkable polymer coatings (e.g., polyamic acid) for surfaces or substrate (e.g., food packaging materials) in order to provide effective antiviral, antibacterial, and antifungal surfaces and/or to prevent spoilage. The reference further discloses the polymer coatings can be formed from liquid compositions containing organic solvents (e.g., ethanol, etc.) (paragraph 0008, 0011, 0028-0030, 0032, 0034, 0044, etc.)
 	SANTRA ET AL ‘842 that it is well known in the art that for antibacterial applications, the term “antibacterial characteristic” is generally refers to the ability of a composition to harm or kill bacteria and/or to prevent the spread and reproduction of bacteria, where typical bacteria of concern include both gram-positive and gram-negative bacteria species (e.g., Staphylococcus epidermidis; Listeria monocytogenes; Escherichia coli (E.coli); Enterobacteria-type species; Aeromonas-type species; Citrobacter-type species; etc.). (paragraph 0035-0036, etc.)
	Regarding claims 44-49, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of known antibacterial agents which exhibit high levels of antibacterial activity against known bacteria species of concern (as disclosed by SANTRA ET AL ‘842) in polyamic acid resin layers used in the barrier films of KAWASHIMA ET AL ‘451 to form food packaging materials which exhibit at least some degree of antibacterial activity (“up to about 90%”, which encompasses the range of 0% to 90%) sufficient to inhibit or prevent the growth of undesirable or harmful bacteria, and thereby reduce spoilage.
 	Regarding claim 48, one of ordinary skill in the art would have minimized or eliminated the use of petrochemicals in the production of polyamic acid resin layers used in the barrier films of KAWASHIMA ET AL ‘451 in order to reduce reliance of non-renewable petrochemical feedstocks and materials.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
(A) Applicant’s arguments with respect to the amended Markush group of molecules in claims 38, 55, have been considered but are moot in view of the new grounds of the rejection necessitated by the Claim Amendments filed 07/25/2022.
 Furthermore, contrary to Applicant’s assertions, WICKER ET AL discloses both glucosamine and amino-substituted “salicyclic acid” (which is an obvious misspelling of “salicylic acid”) as known flavor-modifying, flavor-enhancing, and/or food additives.
(B) Applicant argues that “the Office Action is relying on the inherent ability of Ueno to arrive at this claimed reduction in antibacterial activity.”  However, it must be noted that claim 44 requires “an antibacterial activity in reducing the number of colony forming units (CFUs) by up to about 90%.”   In other words, 90% is the maximum reduction permitted by claim 44, and the phrase “up to about 90%” encompasses a range of 0% to 90%.  Therefore, any percentage of CFU reduction (including 0%) fully meets the requirements of claim 44. 
Since the working Examples in UENO-JP ‘645 clearly indicates that some degree of antibacterial effect is present as evaluated by JIS Z 2801 (which tests the ability of plastics, metals, ceramics and other antimicrobial surfaces to inhibit the growth of microorganisms or kill them), the antibacterial activity of the UENO-JP ‘645 antibacterial additives on bacterial concentration (which can be reasonably correlated to the number of colony forming units) is far from being “only theoretical” (as alleged by Applicant), but rather is clearly measurable.
In view of the above, Applicant’s arguments that UENO-JP ‘645 “does not provide an inherent disclosure of the claimed properties” is unpersuasive, given that that: (i) the essential purpose of UENO-JP ‘645 is to provide coatings with some (i.e., non-zero) degrees of antibacterial activity; (ii) the working Examples in said reference provide evidence of measurable (i.e., non-zero) degrees of antibacterial activity; (iii) the JIS Z2801 test method used to measure the antibacterial activity of the UENO-JP ‘645 coatings measure microbial concentrations before and after exposure to the disclosed antibacterial coatings; (iv) it can be reasonably assumed that the reduction of microbial concentrations as evaluated by JIS Z2801 corresponds to (or is a function of) a reduction in the number of CFUs; and (v) claim 44 only requires a CFU reduction rate of “up to about 90%” (i.e., “at most about 90%”), and therefore nearly any degree of reduction in CFUs fully meets the requirement of claim 44.  Applicant has not provided persuasive evidence to the contrary.
Furthermore, as discussed above, the phrase “up to about 90%” encompasses the range of 0% to 90%.  Even assuming that antibacterial coatings in accordance with UENO-JP ‘645 provide no reduction in CFUs -- a point NOT conceded by the Examiner -- a 0% reduction in CFUs still also fully meets the requirements of claim 44.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	IRIZATO ET AL disclose crosslinked polyamic acid compositions.
	PATRON ET AL (US 2017/0119032) discloses known flavor-modifying, flavor-enhancing, and food additive compounds.
 	PRAKASH ET AL (US 2008/0108710) disclose the use of D-glucosamine as a sweetness-enhancing compound.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 18, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787